NO. 07-12-0355-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                               SEPTEMBER 4, 2012
                         ______________________________

                             LUIS EXINIA GARCIA JR. AKA
                                   LUIS GARCIA JR.

                                                               Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

            FROM THE 320th DISTRICT COURT OF POTTER COUNTY;

                 NO. 64,117-D; HON. DON EMERSON, PRESIDING
                       _______________________________

                                 Order of Dismissal
                         _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Luis Exinia Garcia Jr., aka Luis Garcia Jr., appellant, attempts to appeal from his

conviction for aggravated robbery. The trial court pronounced sentence and signed the

judgment on May 11, 2012. Appellant did not file his notice of appeal until August 10,

2012. We dismiss for want of jurisdiction.

      To be timely, a notice of appeal must be filed within thirty days after the sentence is

imposed or suspended in open court or within ninety days after that date if a motion for
new trial is filed. TEX. R. APP. P. 26.2(a). Appellant did not file a motion for new trial;

therefore, the deadline for perfecting an appeal here lapsed in June of 2012.

        A timely filed notice of appeal is essential to invoke our appellate jurisdiction.

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If it is untimely, we can take

no action other than to dismiss the proceeding. Id. at 523. Appellant's notice being

untimely filed, we have no jurisdiction over the matter and dismiss the appeal.

        Accordingly, appellant’s appeal is dismissed. 1



                                                        Per Curiam



Do not publish.




        1
        The appropriate vehicle for seeking a belated appeal from a final felony conviction is by writ of
habeas corpus pursuant to Article 11.07 of the Texas Code of Criminal Procedure. See TEX. CODE CRIM.
PROC. ANN. art. 11.07 (Vernon 2005).


                                                   2